Citation Nr: 0735045	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-25 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, to include as due to exposure to Agent 
Orange. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1960 until July 
1982.  He served in the Republic of Vietnam from April 1971 
to April 1972.  The veteran died in December 2000.  The 
appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the appellant's original claim for service 
connection for the cause of the veteran's death was denied by 
a June 2001 rating decision.  In that decision, the RO found 
that the veteran's death was not related to service.  The 
claimant was informed of her appellate rights, but did not 
appeal the rating decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The appellant then filed a claim  to 
reopen in June 2003.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 C.F.R. § 3.156 
(2007).  In these situations, VA must notify the claimant of 
the evidence and information needed to reopen the claim.  
Following the decision in Kent v. Nicholson, 20 Vet. App 1 
(2006), notices for reopening claims must meet higher 
standards.  The Secretary now must provide the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  Specifically, in Kent, the Court stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  

A review of the claims file reveals that, in light of the 
Kent decision, the VA did not fulfill its obligation to 
notify the claimant of the evidence and information needed to 
reopen the claim.  The VCAA notification letter sent to the 
claimant from the RO in September 2003 is insufficient.  
Although the letter informed the claimant that new and 
material evidence could be submitted to reopen the claim and 
indicated what type of evidence would qualify as "new" and 
"material" evidence, she was not specifically informed of 
what evidence would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  The failure to provide 
notice of what constitutes material evidence would generally 
be the type of error that produces prejudice as the claimant 
would not have notice of the types of evidence necessary to 
substantiate a claim to reopen.  Therefore, the Board finds 
that the issue must be remanded for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and recent case 
law.

A decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant has 
not been provided with notice of the type of evidence 
necessary to establish an effective date in the event of 
award of the benefit sought on appeal.  



Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice under 
38 U.S.C.A.  § 5103 (a) and 38 C.F.R. § 
3.159(b) that includes an explanation of 
the information or evidence needed to 
reopen the previously denied claim for 
service connection for the cause of the 
veteran's death, as outlined by the Court 
in Kent v. Nicholson, 20 Vet. App 1 
(2006).  Specifically, the claimant 
should be informed of what evidence would 
be necessary to substantiate the elements 
required to establish service connection 
for the cause of the veteran's death that 
were found insufficient in the previous 
final denial of record.

This corrective VCAA notice should also 
include an explanation as to the 
information and evidence needed to 
establish an effective date in the event 
service connection for the cause of the 
veteran's death is awarded, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the appellant's 
claim should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



